DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,080,088) in view of  Fels et al. (US 5,703,955) in further view of Mao (US 2006/0269072) .
Regarding claim 1, Yang teaches a method for generating output filters to a plurality of loudspeakers at respective positions for playback of a plurality of different input signals in respective spatially different sound zones by means of a processor system, the method comprising (see fig. 2, col. 2, line 48-col. 3, line 34. Col. 12, line 58-col. 13, line 11. The system having spatially different sound zones with different input signals for playback.);
5) computing (CVSF) variable span filters formed from a linear combination of the eigenvectors in response to a desired trade-off between acoustic contrast and acoustic errors in the sound zones, and - 6) generating (GOF) one output filter for each of the plurality of loudspeakers, for each of the plurality of input signals, in accordance with the variable span filters (see fig. 1, col. 4, line 37-col. 5, line 61, col. 8, lines 51-67. The system determining the filter for acoustic contrast control to determined sound pressure values for each zone and provide the volume level for the loudspeakers with acoustic contrast and positioning errors or mismatching of loudspeakers.).  
Yang does not teach 1) receiving (RSI) spatial information, indicative of acoustic sound transmission between the plurality of loudspeaker positions and the sound zones,
 - 2) receiving (RSC) input indicative of signal characteristics of the input signals,
 - 3) computing (CCM) spatio-temporal correlation matrices in response to the spatial information, in response to the signal characteristics of the input signals, and in response to desired sound pressures in the plurality of sound zones, - 4) computing 
Fels teaches  1) receiving (RSI) spatial information, indicative of acoustic sound transmission between the plurality of loudspeaker positions and the sound zones,
- 2) receiving (RSC) input indicative of signal characteristics of the input signals (see fig. 1, col. 2, line 60-col. 3, lines 9, 59-66, col. 4, lines 38-64. The system receives the spatial information and signal characterizes in order to adapt the loudspeakers to the conditions in the room or area.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang to incorporate spatial information of a input signal to determine output reproduction of the input channels. The modification provides for the spatial information to determine the adapted output of the channels for the loudspeakers. 
Mao teaches 3) computing (CCM) spatio-temporal correlation matrices in response to the spatial information, in response to the signal characteristics of the input signals, and in response to desired sound pressures in the plurality of sound zones, - 4) computing (CEV) a joint eigenvalue decomposition of the spatial correlation matrices, to arrive at eigenvectors accordingly (see ¶ 0037-0041, 0060-0063. The initial listening is detected by a detection module which the sound with the detected listening is identified. The listening zone are adjusted to form the adjusted listening zone within the adjusted listening zone the captured sounds are identified. The system further provides calibration of the covariance matrix which decomposed by the means of the principal component analysis and its corresponding eigenmatrix being generated. Thus the inverse eigen matrix being regarded as a listening direction that essentially contains the most information to de-correlate the covariance matrix and saved as a calibration result.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang and Fels to incorporate eigenvalue decomposition of spatial correlation matrices to provide a calibrated de-correlated matrix for calibration. The modification provides for making adjustments in the listening zones. 
	Claim 33 is rejected under the same rationale as claim 1.


3.	Claims 2, 3, 4, 5, 6, 8, 9, 14, 17, 27, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,080,088) in view of  Fels et al. (US 5,703,955) in further view of Mao (US 2006/0269072).
	Regarding claim 2, Yang and Fels do not teach the method according to claim 1, further comprising determining for each of the sound zones a measure of auditory perception in response to the input indicative of signal characteristics of the input signals, and generating the output filters accordingly.  
Mao teaches determining for each of the sound zones a measure of auditory perception in response to the input indicative of signal characteristics of the input signals, and generating the output filters accordingly (see ¶ 0037-0041, 0060-0063. The initial listening is detected by a detection module which the sound with the detected listening is identified. The listening zone are adjusted to form the adjusted listening zone within the adjusted listening zone the captured sounds are identified. The system further provides calibration of the covariance matrix which decomposed by the means of the principal component analysis and its corresponding eigenmatrix being generated. Thus the inverse eigen matrix being regarded as a listening direction that essentially contains the most information to de-correlate the covariance matrix and saved as a calibration result.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang and Fels to incorporate eigenvalue decomposition of spatial correlation matrices to provide a calibrated de-correlated matrix for calibration. The modification provides for making adjustments in the listening zones. 

Regarding claim 3, Yang teaches the method according to claim 2, wherein said auditory perception for each of the sound zones is updated dynamically in response to real-time analysis of the input signals (see col. 18, line 48-col. 19, lines 35. The system updates the sound zones dynamically in response to the shared acoustic environment.).  

Regarding claim 4, Yang and Fels do not teach the method according to claim 2, wherein the auditory perception is applied as a weighting in step 3).  
Mao teaches wherein the auditory perception is applied as a weighting in step 3)  (see ¶ 0037-0041. The initial listening is detected by a detection module which the sound with the detected listening is identified. The listening zone are adjusted to form the adjusted listening zone within the adjusted listening zone the captured sounds are identified. The system further provides calibration of the covariance matrix which decomposed by the means of the principal component analysis and its corresponding eigenmatrix being generated. Thus the inverse eigen matrix being regarded as a listening direction that essentially contains the most information to de-correlate the covariance matrix and saved as a calibration result. The system values are weighted by the mixing weights in which the system performs the calculation to provide zone reproduction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang and Fels to incorporate applying weighted value to a eigenvalue decomposition of spatial correlation matrices to provide a calibrated de-correlated matrix for calibration. The modification provides for making adjustments in the listening zones. 

Regarding claim 5, Yang teaches the method according to claim 1, wherein the generation of the output filter is performed dynamically in response to analysis of the input signals (see col. 18, line 48-col. 19, lines 35. The system updates the sound zones dynamically in response to the shared acoustic environment. The system evaluates the sounds zones in which the filters can either increase the ratio of the audio volume between sound zones and quiet zones.).  

Regarding claim 6, Yang and Mao do not teach the method according to claim 1, wherein the input indicative of signal characteristics of the input signals is based on a general knowledge of typical input signals. 
Fels teaches  wherein the input indicative of signal characteristics of the input signals is based on a general knowledge of typical input signals (see fig. 1, col. 2, line 60-col. 3, lines 9, 59-66, col. 4, lines 38-64. The system receives the spatial information and signal characterizes in order to adapt the loudspeakers to the conditions in the room or area.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang to incorporate spatial information of a input signal to determine output reproduction of the input channels. The modification provides for the spatial information to determine the adapted output of the channels for the loudspeakers. 

	Regarding claim 8, Yang teaches the method according to claim 1, wherein said desired trade-off is taken into account in step 5) by means of selecting a Lagrange multiplier value and by means of selecting a number of eigenvectors accordingly in a control filter of the optimization problem (see col. 8, line 3-col. 10, line 54.  The system provides for LaGrange multiplier values for eigenvectors in order to determined the sound pressure values in the determined zones.). 

Regarding claim 9. Yang teaches the method according to claim 1, comprising receiving acoustic transfer functions for each of the combinations of loudspeaker positions and sound zones, wherein the sound zones are represented by at least one position (see col. 5, line 20-col. 6, line 19. The transfer function for speaker positions and sound zones.).  




(see fig. 1, col. 4, line 37-col. 5, line 61, col. 8, lines 51-67. The system determining the filter for acoustic contrast control to determined sound pressure values for each zone and provide the volume level for the loudspeakers with acoustic contrast and positioning errors or mismatching of loudspeakers.).  

Regarding claim 17, Yang teaches the method according to claim 14, wherein the trade-off input comprises a value indicative of a minimum sound pressure error in one sound zone and a maximum sound pressure level in another sound zone (see fig. 1, col. 4, line 37-col. 5, line 61, col. 8, lines 51-67. The system determining the filter for acoustic contrast control to determined sound pressure values for each zone and provide the volume level for the loudspeakers with acoustic contrast and positioning errors or mismatching of loudspeakers.).  

Regarding claim 27, Yang and Fels do not teach the method according to claim 1, comprising performing a calibration procedure after generation of the output filters, and performing a modification procedure to modify at least one of the output filters accordingly.  
Mao teaches comprising performing a calibration procedure after generation of the output filters, and performing a modification procedure to modify at least one of the output filters accordingly (see ¶ 0037-0041, 0060-0063. The initial listening is detected by a detection module which the sound with the detected listening is identified. The listening zone are adjusted to form the adjusted listening zone within the adjusted listening zone the captured sounds are identified. The system further provides calibration of the covariance matrix which decomposed by the means of the principal component analysis and its corresponding eigenmatrix being generated. Thus the inverse eigen matrix being regarded as a listening direction that essentially contains the most information to de-correlate the covariance matrix and saved as a calibration result. The system values are weighted by the mixing weights in which the system performs the calculation to provide zone reproduction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang and Fels to incorporate applying weighted value to a eigenvalue decomposition of spatial correlation matrices to provide a calibrated de-correlated matrix for calibration. The modification provides for making adjustments in the listening zones. 


	Regarding claim 36, Yang teaches a system, comprising: a device according to claim 33, and - a plurality of loudspeakers configured for receiving said output signals and generating an acoustic output accordingly (see fig. 2, col. 2, line 48-col. 3, line 34, col. 4, line 37-col. 5, line 61, col. 8, lines 51-67, col. 12, line 58-col. 13, line 11. The system having spatially different sound zones with different input signals for playback. The system determining the filter for acoustic contrast control to determined sound pressure values for each zone and provide the volume level for the loudspeakers.).  
 
Regarding claim 37, Yang teaches use of the method according to claim 1 for generating sound zones in a car cabin, in a living room, in a public room or in an indoor (see col. 6, line 46-col. 7, line 35. The system determines the room responses on the shared acoustic environment (room).).


4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,080,088) in view of  Fels et al. (US 5,703,955) in further view of Mao (US 2006/0269072) in further view of Xiang et al. (US 2013/0259238).
	Regarding claim 7, Yang, Fels and Mao do not teach the method according to claim 1, wherein the method of generating the output filters is performed off-line. 
	Xiang teaches wherein the method of generating the output filters is performed off-line (see ¶ 0147. The spatial filtering is performed off-line.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang, Fels and Mao to incorporate spatial filtering to be performed off-line. The modification provides for the spatial filtering to being calculated offline. 


5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,080,088) in view of  Fels et al. (US 5,703,955) in further view of Mao (US 2006/0269072) in further view of Christoph et al. (US 2014/0348354).
	Regarding claim 13, Yang, Fels and Mao do not teach the method according to claim 9, wherein each sound zone is represented by at least one spatial position. 
(see ¶ 0019. The spatial position of two zones are adaptively changed depended on listeners location.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang, Fels and Mao to incorporate spatial position in a sound zone. The modification provides for the spatial adjustments in correlation with the user location.  

 
6.	Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,080,088) in view of  Fels et al. (US 5,703,955) in further view of Mao (US 2006/0269072) in further view of Nakadai et al. (US 2014/0072142).
	Regarding claim 18, Yang, Fels and Mao do not teach the method according to claim 1, wherein the eigenvectors in step 4) are approximated by a Fourier transform.  
	Nakadai teaches wherein the eigenvectors in step 4) are approximated by a Fourier transform (see ¶ 0062, 0123. The system calculation for eigenvector for each frequency and applying decomposition to a matrix by use of a Fourier transform.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang, Fels and Mao to incorporate spatial position in a sound zone. The modification provides for the spatial adjustments in correlation with the user location.  


	Nakadai teaches wherein at least part of the processing in steps 3)-6) are performed, with data represented in the frequency domain (see ¶ 0062, 0123. The system calculation for eigenvector for each frequency and applying decomposition to a matrix by use of a Fourier transform in which can be generated in a frequency domain). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang, Fels and Mao to incorporate spatial data to be generated in the frequency domain. The modification provides for the spatial adjustments in correlation with the user location in a frequency domain.  

7.	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,080,088) in view of  Fels et al. (US 5,703,955) in further view of Mao (US 2006/0269072) in further view of Nakadai et al. (US 2014/0214418).
	Regarding claim 19, Yang, Fels and Mao do not teach the method according to claim 1, wherein at least part of the processing in steps 3)-6) are performed, with data represented in the time domain. 
	Nakadai teaches  wherein at least part of the processing in steps 3)-6) are performed, with data represented in the time domain (see ¶ 0166. The sound source estimation performed in the time domain for spatial spectrum based on the eigenvectors.).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang, Fels and Mao to incorporate spatial .  

8.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,080,088) in view of  Fels et al. (US 5,703,955) in further view of Mao (US 2006/0269072) in further view of Seefeldt et al. (US 2009/0222272).
	Regarding claim 25, Yang, Fels and Mao do not teach the method according to claim 1, wherein said input indicative of signal characteristics of the input signals comprises information regarding spectral content of the input signals. 
	Seefeldt teaches wherein said input indicative of signal characteristics of the input signals comprises information regarding spectral content of the input signals ( see ¶ 0012. The system having signal characteristic of the spectral content of the audio of the spatial information.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Yang, Fels and Mao to incorporate controlling spatial audio included with spectral content of the signal characteristics. The modification provides for the spatial content to be controlled in regards to the spatial information.   

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/           Examiner, Art Unit 2651   

/DUC NGUYEN/           Supervisory Patent Examiner, Art Unit 2651